Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 13, 2019

                                      No. 04-18-00798-CV

               IN THE COMMITMENT OF STEPHEN PATRICK BLACK,

                From the 274th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 15-1805-CV
                           Honorable Gary L. Steel, Judge Presiding

                                         ORDER
Sitting:       Luz Elena D. Chapa, Justice
               Irene Rios, Justice
               Beth Watkins, Justice

        Appellant’s response to this court’s show cause order was originally due January 28,
2019; however, the court granted him an extension of time until March 15, 2019, to file the
response. On February 6, appellant notified the clerk of this court that the CD containing a copy
of the clerk’s record that had been sent to him was damaged and unreadable. On that date, the
clerk’s record was sent to appellant by email and another copy was sent to him on a new CD.
The clerk’s office has received confirmation that the record was received by email. We
understand that appellant will have access to a computer to review the electronic clerk’s record if
needed to prepare his response to the show cause order.

       Appellant has now filed a letter and a motion, requesting an additional two-week
extension of time to respond to our show cause order and asking the court to “investigate” the
reason for the faulty CD. We deny the motion. Appellant’s response, providing argument as to
why this court has jurisdiction to review the trial court’s biennial review order remains due
March 15, 2019.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of February, 2019.

                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court